Citation Nr: 1750584	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the character of the appellant's discharge from active service is a bar to VA benefits. 


REPRESENTATION

Appellant represented by:	Dana Montalto, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 2006 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Board remanded this case in September 2015 to provide the Veteran an opportunity to testify at a hearing before the Board, in accordance with his request.  The Veteran has since waived his hearing request under the auspices of the Board's Pre-Hearing Conference (PHC) program.


FINDING OF FACT

The Veteran was insane, as defined under VA law, at the time he committed the misconduct leading to his bad conduct discharge. 


CONCLUSION OF LAW

The character of the Veteran's active service from February 2006 to October 2009 is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.354 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

In order to qualify for VA compensation or pension benefits, a claimant must first establish "veteran" status, as defined under VA law.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  In this regard, a "veteran" is defined as a service member who was discharged or released from active military service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1 (2017).  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.  However, the designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

An "other than honorable" or "bad conduct" discharge is not necessarily tantamount to a "dishonorable" discharge, and thus not automatically a bar to VA compensation benefits.  However, a service member who received such a discharge will be considered to have been discharged under dishonorable conditions under certain circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (holding that section 3.12 does not limit "dishonorable conditions" to only those cases where a dishonorable discharge was issued).  

Specifically, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there are compelling circumstances to warrant the prolonged unauthorized absence, including based on the factors specified in § 3.12(c)(6).  38 C.F.R. § 3.12(c).  

Further, a discharge or release from service for one of the following offenses is considered to have been issued under dishonorable conditions: (1) Acceptance of undesirable discharge in lieu of trial by general court-martial; (2) Mutiny or spying; (3) Offense involving moral turpitude, including conviction of a felony; (4) Willful and persistent misconduct; and, (5) Homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

A discharge or release from service under one of the conditions, or for one of the offenses, listed in the paragraphs above, will be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b). 

For the purposes of determining whether a service member was insane at the time he committed an offense leading to his court-martial, discharge or resignation, as set forth in 38 U.S.C.A. § 5303(b), an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2017).  The determination of insanity must be based on all the evidence procurable relating to the period involved.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the determination of a matter.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



II. Analysis

The Veteran's service personnel records, including the special court martial proceedings, show that he was convicted of stealing currency from another service member.  He was sentenced, in pertinent part, with a bad conduct discharge.  

The Board finds that the offenses leading to the Veteran's bad conduct discharge constituted persistent and willful misconduct.  Specifically, the record shows that he used that service member's identification card on several occasions from November 2007 to May 2008 to obtain cash from the disbursing office on base, which was deducted from the service member's military pay.  He would sometimes sign the service member's name on military pay vouchers for the purpose.  He withdrew a total of $1,450.  According to the Stipulation of Fact and trial testimony, the service member had loaned his card to the Veteran one evening while he was still stationed in the United States.  The Veteran forgot to return the service member's card, and accidentally took it with him on his deployment to Iraq.  The Veteran's own identification card was lost in transport.  As it would take some time to obtain a new one, he used the service member's card to withdraw cash, without obtaining his permission or notifying him.  These facts are not in dispute.  At trial, the Veteran admitted that while he used the cash to purchase food and other items on base, he did not need the cash, as the service member's card would have sufficed to access the mess hall, where payment for food was not required.  According to the trial transcript, the Veteran eventually repaid the cash to the service member.  However, prior to being repaid, the service member had been short on funds due to the withdrawals, such that he was unable to pay all his bills, and had not known the reason for the shortage.  

The Veteran's stealing of another service member's property by using that member's identification card to obtain cash disbursements deducted from that member's military pay, for which he was convicted by special court martial, and which led to his bad conduct discharge, constituted persistent and willful misconduct given the gravity of the offenses, the Veteran's awareness of his wrongdoing (as shown in the Stipulation of Fact), and the fact that he engaged in them repeatedly over a period of months.  

However, the Board finds that the Veteran was insane, as that term of art is defined in 38 C.F.R. § 3.354, at the time he committed the offenses leading to his bad conduct discharge.  Specifically, just before the offenses leading to his bad conduct discharge, the Veteran learned that his father had committed suicide shortly after the Veteran's deployment to Iraq.  The Veteran also learned around this time that a childhood friend had committed suicide a few days earlier.  On his return home, his wife disclosed that she been involved in an extramarital affair.  Moreover, an aunt with whom he had been close had committed suicide the month before.  The Veteran was only allowed a ten-day stay at home to attend his father's funeral, and then had to re-deploy to Iraq.  In January 2008, he requested a transfer back to the United States to help take care of his mother and cope with his grief.  A treating psychologist recommended a compassionate relocation to the U.S. due to the extent of the Veteran's significant losses and his "inability to be effective in a war zone."  The request for relocation was denied.  In late August 2008, the Veteran returned to the U.S. on unauthorized absence to help his mother.  He was apprehended by police in October 2008, at which time he was charged with the offenses discussed above.  His period of AWOL was not a factor in his discharge.  

The Board also notes that according to statements by the Veteran, a marine in his unit, who was a friend of the Veteran, committed suicide shortly after the Veteran's return to Iraq.  The Veteran was tasked with standing guard near the remains during the cleanup process.  A copy of an obituary for that marine is of record, and shows that the marine was attached to the Veteran's unit and died in a non-hostile incident in January 2008.  For the purposes of this decision only, the Board accepts this testimony as true.  However, this event occurred more than a month after the Veteran began engaging in the offenses leading to his bad conduct discharge.  Nevertheless, it may have played a role in the Veteran's continued engagement in such conduct after January 2008 by further exacerbating his already compromised state of mind. 

The service treatment records show that in January 2008 the Veteran was referred for counseling due to thoughts of self harm.  He reported tearfulness most days than not.  Testing was positive for depressive symptomology.  There were no psychotic symptoms.  He was diagnosed with bereavement without complications.  He was placed on suicide watch and prescribed psychotropic medication.  He attended outpatient counseling through March 2008.  

The service treatment records also show that the Veteran was charged in February 2008 for disrespecting a noncommissioned officer (NCO). 

The Veteran has submitted three medical opinions supporting a finding of insanity at the time he committed the offenses leading to his discharge.  In a November 2014 letter, a private psychiatrist, W. Land, M.D., concluded based on examination of the Veteran and review of his medical history that the diagnosis of bereavement without complications did not describe the severity of the Veteran's psychiatric symptoms.  Dr. Land concluded that the Veteran was severely psychiatrically impaired during his deployment in Iraq, and that it was certainly possible that his actions were impacted by his traumatic personal losses and depression.  

In a July 2015 assessment report, S. Dixon, a psychologist, concluded that the Veteran was insane, as defined under § 3.354, at the time he committed the offenses leading to his discharge.  Dr. Dixon explained that the Veteran had a history of childhood trauma, and that while he was able to maintain a high level of functioning prior to November 2007, the multiple suicides, including that of his father, in a short amount of time exceeded his coping capacity.  As a result, his level of functioning declined dramatically.  The psychologist observed in this regard that the uncomplicated bereavement diagnosis in the service treatment records was inaccurate, and that a more appropriate diagnosis during the time period from November 2007 through October 2008 would be major depressive disorder, single episode, severe.  Thus, the psychologist found that due to disease, including depression and trauma symptoms, the Veteran's cognitive capacities were significantly impaired, which impacted his ability to think clearly and behave appropriately.  The psychologist further concluded that the Veteran, due to disease, exhibited a prolonged deviation from his normal behavior during the period at issue.  In this regard, the psychologist observed that the Veteran did not have a history of criminal or erratic behavior, and noted that his acceptance into a Presidential Support program (which is reflected in the service personnel records) indicated that he possessed a high level of functioning, as such requires a rigorous security clearance.  The psychologist indicated that against this background, the Veteran exhibited a prolonged deviation from normal behavior due to his psychiatric symptoms.  

In an undated letter, the Veteran's treating psychologist, P.H., stated that the effects of the multiple deaths that occurred during the Veteran's service caused his functioning to significantly decline, leading to difficulties with decision making and interpersonal interactions.  The psychologist concluded that due to the Veteran's illness, his functioning demonstrated a prolonged deviation from his usual behavior that began in 2007 and continued since that that time.  The psychologist noted, for example, that the Veteran exhibited a lack of executive functioning, thinking about short-term ways of getting primary needs met and not recognizing the consequences of his actions or the need to plan for the future.  

The above medical opinions constitute probative evidence supporting a finding of insanity, as defined under § 3.354, at the time the Veteran committed the offenses leading to his bad conduct discharge.  They represent the conclusions of medical professionals specializing in the mental health field who interviewed and examined the Veteran, reviewed his medical history and provided detailed explanation in support of the conclusion reached.  One of the opinions was authored by his treating psychologist.  The factual findings in the opinions are supported by the evidence of record.  The Veteran experienced several significant losses, including the suicide of his father, in a very short amount of time.  Although he had accidentally taken his friend's identification card with him prior to the death of his father, the evidence shows that this was indeed an accident with no intent on the Veteran's part to steal the card.  It was not until shortly after the Veteran learned of his father's death, and then of his childhood friend's death, both by suicide, as well as his wife's extramarital behavior, that he engaged in conduct that constituted a prolonged deviation from his normal method of behavior.  The evidence of record does not show that he had a history of criminal or erratic behavior prior to this time.  He was an enlisted marine who deployed to a combat zone in Iraq after serving almost two years without any apparent significant disciplinary issues.  He returned to Iraq even after the death of his father, when his request for an extension of his stay was denied.  The service personnel records do not indicate that his service was otherwise other than faithful and meritorious.  He received a nonjudicial punishment (NJP) for missing movement in November 2006, and another NJP for his period of AWOL, when he returned home to help his mother after his request for transfer back to the U.S. was denied.  He was also charged with disrespecting an NCO.  The last two incidents occurred after the suicide of his father.  There is no evidence that the Veteran otherwise did not carry out his military duties to the best of his ability or in a manner that was considered unsatisfactory by his superiors.  According to the trial transcript, the Veteran requested that he be retained in the Marine Corps.  

Thus, the Veteran's use of another service member's card to obtain cash deducted from that service member's pay, his period of AWOL, and perhaps his conflicts with the NCO represented a deviation from his normal method of behavior, which was due to the significant psychiatric symptoms he was experiencing as a result of several deaths of people close to him, including his father, in quick succession, all by suicide.  The significant distress caused by these deaths was compounded by the Veteran's history of childhood trauma, according to Dr. Dixon's opinion. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that he was insane, as defined by VA regulation, at the time he committed the offenses leading to his bad conduct discharge.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.354.  Consequently, the character of his service is not a bar to VA benefits.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12. 


ORDER

The character of the appellant's active service from February 2006 to October 2009 is not a bar to VA benefits; the appeal is granted.


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


